Citation Nr: 9917918	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-42 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to July 
1991.  He also had several periods of Inactive duty for 
training as well as active duty training to include May 14-
28, 1983, and May 4-14, 17 and 18, 1984.

This appeal arises from a decision by the Manchester, New 
Hampshire, Department of Veterans Affairs (VA) Regional 
Office (RO).  During his hearing before a member of the Board 
in March 1999, the veteran appeared to raise the issue of 
service connection for a left hip condition.  This issue is 
not in appellate status and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current lumbar spine pathology is shown to be related 
to service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for degenerative joint disease of the 
lumbar spine.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The veteran's service medical records are negative for 
evidence that he injured his back during active service or 
active duty for training in 1983.  A May 1983 service 
treatment note stated that he injured his back putting down a 
box at work two weeks previously.  Joel H. Thone, D. C., 
stated in a letter dated in May 1983, that the veteran had 
injured his back at work on May 4, 1983.  In other office 
notes, it was revealed that the veteran had moderate L5-S1 
disc space narrowing with disc wedge reversal and a small 
anterior spondylophyte at the L5 level.  The impression was 
mild to moderate L5 disc degeneration.  In June 1983, Dr. 
Thone wrote that the veteran injured his back on May 4, 1983 
while working for a shoe company.  

A February 1984 statement from Dr. Thorne was to the effect 
that the veteran sustained a partially incapacitating 
employment injury on February 7, 1984.  It was not known how 
long the recovery period would be.

Service medical records reveal that on April 14, 1984, the 
veteran felt pain in his back after assisting in lifting the 
trails of a howitzer to reposition it.  He sought treatment 
later that day at a civilian hospital.  A few days later, he 
was admitted to a service department hospital where he 
remained for over a week.  The discharge diagnosis was low 
back strain.  The veteran's April 1984 sworn statement 
indicates that after putting the trails of a howitzer on the 
ground, he straightened up and his back became stiff.  
Although his pain became worse as the day progressed, he 
participated in the rest of the drill, including jacking the 
gun and positioning its float plate.  An April 1984 statement 
from a Sergeant contends that the veteran's actions could not 
have caused an injury, either in lifting the trail or jacking 
the howitzer.  It adds that he did not complain until after 
his actions were taken.  

When seen at the Frisbie Memorial Hospital emergency room in 
May 1984, the veteran reported that he was lifting a canon 
when he felt a pull in his lower lumbar area.  The X-ray 
revealed an incidental accessory ossification center 
involving the antero-inferior aspect of the L5 vertebral 
body.  The emergency room diagnosis was acute low back 
strain.  

Treatment records dated from May 1984 to August 1986 from the 
Air Force Hospital at Pease, New Hampshire, include an April 
27th note that found the veteran was fit to return to duty, 
but should avoid heavy lifting until May 15th.  The remaining 
notes are negative for evidence of a back condition.  

A service examination report dated in January 1985 noted a 
history of a back injury in April 1984, but no current 
findings.  The January 1986 and January 1990 examination 
reports were negative for histories or findings of a low back 
condition.  

A May 1990 treatment note from the Minot, North Dakota, Air 
Force Base hospital concerned a complaint of low back pain.  
The assessment was acute back strain without evidence of disc 
injury. 

During an examination performed in April 1994 by Katherine 
Robb-Ramirez, M.D., the veteran related a history of a back 
injury in 1983 while working with a howitzer.  He had two 
weeks of bed rest at home and was hospitalized at Pease Air 
Force Base for two weeks.  He wore a back brace in 1983.  He 
complained of intermittent back pain up to six times a year 
almost every year since.  Following examination, the 
assessment was mild to moderate intermittent back pain 
related to an injury while on duty with the National Guard.  
She opined that the veteran was not fit to perform duties as 
a howitzer crewman. 

During an April 1995 examination performed by Davis W. Clark, 
M.D., the veteran related that he injured his back in 1983 
while lifting a howitzer.  X-rays showed significant 
degenerative disc disease at L5-S1 with fairly significant 
anterior traction spur and disc degeneration.  The impression 
was severe degenerative disc disease L5-S1.  The report 
included recommendations regarding further National Guard 
duty, but no opinion regarding the etiology of the veteran 
back condition.  

Treatment records dated from January 1995 to April 1996 from 
Lamprey Health Care include November 1995, January and 
February 1996 complaints of back pain.  The November 
treatment note includes a history by the veteran of injury in 
1983 while performing National Guard duty.  Examination 
results are listed, but no opinions were rendered regarding 
the etiology of the veteran's back condition.  

A February 1996 letter from Kathy Gang, M.D., was to the 
effect that she had been treating the veteran for moderately 
severe degenerative disc disease of L5-S1 that caused pain 
and problems with his National Guard exercises.  The letter 
does not contain an opinion regarding the etiology of the 
veteran's degenerative disc disease.

A letter dated in November 1996 from Ken George, 
Chiropractor, states that the veteran had a work related 
injury in 1983 that led to quite severe back pains.  He 
reported it, but was kept on artillery duty, which worsened 
it.  Dr. George stated that the veteran had localized 
degenerative disc disease in the lower lumbar vertebrae.  He 
added that since the veteran had degenerative disc disease at 
only two lumbar disc levels, that it was a likely assumption 
that his degenerative discs were probably injury induced.  He 
added that if the veteran's story were true, then it appeared 
that repeated compression loading impacts caused the 
localized disc degeneration and pain.

An August 1996 VA orthopedic examination report states that 
the veteran gave a vague history of hurting his back by 
carrying something heavy in 1983 during active duty.  X-rays 
showed degenerative joint disease of the L5-S1 area and that 
was the diagnosis.  He related that his back pain was 
exacerbated in 1984 and that a diagnosis of discogenic 
disease at L5-S1 was made at an Air Force hospital.  The X-
ray showed narrowing of the vertical height of the L5-S1 disc 
space indicative of degenerative changes of spondylosis.  The 
impression was degenerative changes at the L5-S1 level.  The 
diagnosis was degenerative joint disease, L5-S1.  The 
examiner did not link the veteran's degenerative disc disease 
to his service.

During the veteran's personal hearing in December 1996, he 
testified that he injured his back in 1983 while lifting a 75 
or 80 pound spade on a howitzer.  Fifteen minutes after the 
injury he could not move.  At the end of the workday he was 
taken to Frisbie (Memorial) Hospital.  He was able to leave 
that hospital and then he was admitted to the Pease Air Force 
Base hospital.  He spent two weeks in the hospital because of 
his injury.  

The veteran testified that he was also injured in 1984.  The 
1984 injury was worse than the original one because in 1984 
he left the hospital in a wheelchair and spent two weeks at 
home and then two weeks at Pease.  For ten years he could not 
complete his two weeks of training; he was either driven or 
flown out of the field and hospitalized, except for one 
course in which they were always inside.  He stated that he 
started seeing Dr. George after an automobile accident, but 
that he was treating his back too.  The veteran testified 
that he cannot lift anymore.  He thought he would get 
discharged because he has asthma and cannot wear a gas mask.

During an October 1997 VA orthopedic examination report, 
veteran related that he sustained a pain in his lower back 
when he lifted a box on May 4, 1983.  X-rays were obtained 
and his chiropractor felt the veteran had mild to moderate 
degenerative joint disease.  The veteran returned to duty in 
May, but still had pain in his hip and buttock.  He performed 
howitzer duty until 1984, when he had severe and excruciating 
lower back pain.  He was taken to the hospital where he 
received an injection for his back.  He left the hospital in 
a wheelchair for two weeks of bed rest and then he went to 
active duty.  He had to lift 50-pound shells and lift the 
spade of a howitzer.  He retired after 16 years because he 
could not endure his low back pain.  Following the 
examination, the diagnoses were degenerative joint disease of 
L5-S1 and acute low back strain by history, with chronic 
component.  The examiner stated that it appeared that it was 
more probable than not that the acute back strain in 1984 was 
the cause of the veteran's current back condition.  

In a January 1998 addendum to the examination report, the 
examiner opined that it was at least as likely as not that 
the veteran's back disorder was caused by a 1983 incident 
while the veteran was at a non-military job.  The examiner 
could not give an opinion as to whether or not the veteran's 
degenerative disc existed in 1983, although he would suspect 
to a reasonable degree of medical certainty, that more likely 
than not it was present.  

During his hearing before a member of the Board in March 
1999, the veteran testified that he had an on the job 
injuring in May 1983.  He was sent to Dr. Thone for 
chiropractic care.  Dr. Thone took the pain out.  He received 
a couple of treatments before going back.  He was not given 
any medications.  He remained with Dr. Thone up to 1984.  The 
veteran testified that his unit felt that as long as you went 
to drill, you looked fine and could continue your job.  Dr. 
Thone felt that the length of time being bent over would 
affect the veteran's back.
The veteran stated that he injured his back on May 4th.  His 
next drill was in mid-May.  It seemed like the left hip pain 
he was treated for in May was related to his back condition.  
At his age the veteran did not know much about what could be 
done for his backaches.  The injuries after 1983 were on 
duty.  The veteran worked with the problem until the Army 
medical policies changed.  Then the National Guard let it 
linger until he could retire with 16 years of National Guard 
service.  He has not had any back injuries that were not 
related to his service.  His motor vehicle accident did not 
affect his back.  

Analysis

The veteran claims service connection for a back condition as 
a result of an injury or injuries incurred while training as 
a member of the National Guard.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet.App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well- 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a) (1998).  

Initially, the Board notes that the 1983 service medical 
entries note a May 1983 injury at work.  No back injuries due 
to active duty training in May 1983 were noted.  The veteran 
has related inconsistent histories regarding possible 
injuries in 1983.  Dr. Thone's May 1983 letter states that 
the veteran was injured while at work.  In April 1994 and 
April 1995, the veteran told Dr. Robb-Ramirez and Dr. Clark, 
respectively, that his injury was incurred during service.  
His statements to Dr. Robb-Ramirez appear to have mixed the 
histories of his 1983 and 1984 injuries; claiming 
hospitalization at Pease Air Force Base for the 1983 injury.  
He also told her that he wore a brace in 1983, a fact he did 
not repeat elsewhere.  In November 1995 he told the Lamprey 
Health Care personnel that he was injured while performing 
National Guard duty.  In November 1996, the veteran told Dr. 
George that his 1983 injury was work related.  In any event, 
when Dr. Thone diagnosed mild to moderate disc degeneration 
in 1983, he did not relate it to the veteran's National Guard 
service. 

While he did not mention his 1984 injury to Dr. Robb-Ramirez 
or Dr. Clark, he was treated at Frisbie Memorial Hospital and 
at Pease Air Force Base.  The 1984 diagnosis at Frisbie 
Memorial Hospital was acute low back strain and the Pease 
records indicate that the veteran could return to heavy 
lifting by mid-May of that year.  Neither institution's 
records contain an opinion that attributed a permanent 
condition to the veteran's service.  Dr. Gang's February 1996 
letter is negative for an opinion linking the veteran's 
degenerative disc disease to his service.  

Although the veteran asserted during both of his hearings 
that his current back condition was caused by an injury or 
injuries during training, and is competent to provide an 
account of his symptoms, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge".  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Additionally, the Board does not find the veteran's testimony 
to be credible.  His personal hearing testimony differs from 
some of his other accounts and from his testimony before a 
member of the Board.  Finally, during his Board hearing, he 
denied any back injuries that were not related to his 
service.  Since the record contains multiple references to on 
the job injuries, the veteran's testimony denying any 
injuries other than those in service is not credible.  

The October 1997 VA examination report stated that it was 
more probable than not that the veteran's acute back strain 
in 1983 caused his current condition.  The January 1998 
addendum to the report makes it clear that the examiner meant 
that the veteran's nonservice-related 1983 injury caused his 
current condition.  The addendum also stated that the 
examiner suspected to a reasonable degree of medical 
certainty, that the veteran's degenerative disc existed in 
1983.  Neither the original report nor the addendum 
attributes any aggravation of degenerative disc disease to 
the veteran's service. 

The record is negative for an unequivocal medical opinion 
that the veteran's back condition is related to his National 
Guard service.  The November 1996 opinion by Dr. George is 
specifically contingent on the truth of the veteran's 
account.  He stated that if the veteran's story were true, it 
appeared that repeated compression impacts caused the 
veteran's localized disc degeneration and pain.  It is 
unclear whether Dr. George intended to say that the veteran's 
history was one of a job-related injury or that it was one of 
a National Guard related injury.  There is no indication that 
Dr. George reviewed the entire claims file and was aware of 
the veteran's non-service injuries.  If he meant that the 
injury was service related, his opinion is not probative.  
The Board is not bound to accept opinions of physicians who 
make diagnoses many years following appellant's separation 
from service and who necessarily rely on a history as related 
by the appellant.  The diagnoses can be no better than the 
facts alleged by the appellant.  See Swann v. Brown, 5 
Vet.App. 229 (1993).  If he meant to say that working at a 
civilian job caused the veteran's condition, his findings 
argue against service connection.  

The record therefore demonstrates that the veteran incurred 
an acute injury in service in 1984, but that his current back 
condition was not incurred in service.  There is no medical 
evidence in the record that indicates that the veteran 
aggravated a preexisting condition during service.  The claim 
is not well grounded and must be denied.

Where the claimant has failed to submit a well-grounded 
claim, the VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim. 38 
U.S.C.A. § 5107(a).  However, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, the RO fulfilled its obligation under § 5103(a) 
in the February 1998 supplemental statement of the case in 
which the appellant was informed that the reason for the 
denial of the claim was because the evidence did not show 
that his back condition was approximately due to or the 
result of service.  Furthermore, by this decision, the Board 
is informing the appellant of the evidence which is lacking 
and that is necessary to make the claim well-grounded.



ORDER

The appeal of the issue of entitlement to service connection 
for degenerative joint disease of the lumbar spine is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



